IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Downingtown Area School District      :
                                      :
            v.                        :   No. 1461 C.D. 2016
                                      :   No. 1462 C.D. 2016
Chester County Board                  :
of Assessment Appeals                 :   CONSOLIDATED CASES
                                      :
Appeal of: Marchwood Associates       :


                                   ORDER


             NOW, August 29, 2017, having considered appellant’s application for

reconsideration/reargument and appellees’ answers in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge